In an action wherein plaintiff, claiming to be a judgment creditor of defendant Barnett Stein, seeks a judgment, directing, amongst other things, that a portion of an award in condemnation for the taking of certain real property owned by said Barnett Stein be paid to it, plaintiff appeals from respective orders granting motions for summary judgment in favor of defendants Barnett Stein and Sophie Abrams, and from a third order granting motion of the defendant Dorothy Jacobson to dismiss the complaint on the ground that it fails to set forth a cause of action. Orders, unanimously affirmed, with a single bill of $25 costs and disbursements. No opinion. Present — Nolan, P. J., Carswell, Johnston, Wenzel and Schmidt, JJ. [See post, p. 835.]